DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
1. 	Claim 14 is objected to because of the following informalities: 
1.1	The claim language relative to “the size of each of the MR element …” (line 7) should be rewritten to reflect the plural form. For example, “the size of each of the MR elements …” in order to improve clarity and consistency of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

2. 	Claim 30 is objected to because of the following informalities: 
2.1	The claim language relative to “the size of each of the MR element …” (line 7) should be rewritten to reflect the plural form. For example, “the size of each of the MR elements …” in order to improve clarity and consistency of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

3. 	Claim 31 is objected to because of the following informalities: 
3.1	The claim language relative to “the size of each of the MR element …” (line 7) should be rewritten to reflect the plural form. For example, “the size of each of the MR elements …” in order to improve clarity and consistency of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

4. 	Claim 32 is objected to because of the following informalities: 
4.1	The claim language relative to “the size of each of the MR element …” (line 7) should be rewritten to reflect the plural form. For example, “the size of each of the MR elements …” in order to improve clarity and consistency of the claim language.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Specification Objections 
5. 	The disclosure is objected to because of the following informalities: the acronym/term/symbol/variable “mT” should be spelled out at least in its first appearance.
Appropriate correction is required. The examiner appreciates the assistance of the Applicant(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claim 16-28 and 30-32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:

7. 	Claim 16 recites the limitation “the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

8. 	Claim 17 recites the limitation “the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

9. 	Claim 18 recites the limitation “the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

10. 	Claim 19 recites the limitation “the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

11. 	Claim 20 recites the limitation “the soft magnetic body shield” (line 1-2) and “the arrangement direction of the plurality of MR elements” (line 4). There is insufficient antecedent basis for these limitations in the claim.

12. 	Claim 21 recites the limitation “the soft magnetic body shield” (line 1-2) and “the MR element” (line 4). There is insufficient antecedent basis for these limitations in the claim.

13. 	Claim 22 recites the limitation “the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

14. 	Claim 23 recites the limitation “the soft magnetic body shield” (line 1-2) and “the MR element” (line 4-5). There is insufficient antecedent basis for these limitations in the claim.

15. 	Claim 24 recites the limitation “the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

16. 	Claim 25 recites the limitation “the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

17. 	Claim 26 recites the limitation “the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

18. 	Claim 27 recites the limitation “the soft magnetic body shield” (line 1-2). There is insufficient antecedent basis for this limitation in the claim.

19. 	Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
19.1. 	Claim 28 recites acronym/term/symbol/variable “mT” (lines 3 and 4), which is unclear to determine its meaning because neither the specification nor the claim provides a definition of said acronym/term/symbol/variable.
19.2.	Claim 28 further recites the limitation “the MR element” (line 3). There is insufficient antecedent basis for this limitation in the claim.

20. 	Claim 30 recites the limitation “the soft magnetic body shield includes” (line 10) and “the arrangement direction of the plurality of MR elements” (line 12). There is insufficient antecedent basis for these limitations in the claim.

21. 	Claim 31 recites the limitation “the soft magnetic body shield” (line 10). There is insufficient antecedent basis for this limitation in the claim.

22. 	Claim 32 recites the limitation “the soft magnetic body shield” (line 10). There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
23.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761(CCPA1982); in re Vogei, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644(CCPA1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 

24.	Claims 14-20, 21-22, 23-29, 30, 31 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 8, 9-15, 1+7, 1+8 and 1+9, respectively, of Patent No.: US 11,209,503. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims 1-7, 8, 9-15, 1+7, 1+8 and 1+9 of the Patent No.: US 11,209,503 encompass the limitations of the claims 14-20, 21-22, 23-29, 30, 31 and 32 in the instant application. It is noted that those claims, despite a slight difference in wording, are so close in content that they both cover the same thing.
25.	This is a Non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented. 

26.	The next tables are presented for the purpose of a comparison between the claims on the instant application and the Patent.

Instant Application 
Patent No.: US 11,209,503
Claim 14 - A magnetic sensor, comprising:

a plurality of magnetoresistive effect elements (MR elements), which can detect an external magnetic field, and
 
Claim 1 - A magnetic sensor, comprising:

a plurality of magnetoresistive effect elements (MR elements), which can detect an external magnetic field, and 

a plurality of soft magnetic body shields, wherein


plurality of soft magnetic body shields, wherein

the plurality of MR elements are laminated on and/or under the plurality of soft magnetic body shields in a side view, respectively,


the plurality of MR elements and the plurality of soft magnetic body shields configure a lamination film structure,
the soft magnetic body shields are positioned above and/or below the plurality of MR elements in a side view, respectively,


the size of each of the MR element is physically included within a perimeter of each of the soft magnetic body shields in a plan view, and


the size of each of the MR elements is physically included within a perimeter of each of the soft magnetic body shields in a plan view, and

the plurality of the MR elements is two-dimensionally arranged in an array;


the plurality of the MR elements is two-dimensionally arranged in an array.


Instant Application 
Patent No.: US 11,209,503
Claim 30 - A magnetic sensor, comprising:

a plurality of magnetoresistive effect elements (MR elements), which can detect an external magnetic field, and
 
Claim 1 - A magnetic sensor, comprising:

a plurality of magnetoresistive effect elements (MR elements), which can detect an external magnetic field, and 

a plurality of soft magnetic body shields, wherein


plurality of soft magnetic body shields, wherein

the plurality of MR elements are laminated on and/or under the plurality of soft magnetic body shields in a side view, respectively,


the plurality of MR elements and the plurality of soft magnetic body shields configure a lamination film structure,
the soft magnetic body shields are positioned above and/or below the plurality of MR elements in a side view, respectively,


the size of each of the MR element is physically included within a perimeter of each of the soft magnetic body shields in a plan view, and


the size of each of the MR elements is physically included within a perimeter of each of the soft magnetic body shields in a plan view, and

the plurality of the MR elements is two-dimensionally arranged in an array.


the plurality of the MR elements is two-dimensionally arranged in an array.




the soft magnetic body shield includes a first ridge line, and a second ridge line and a third ridge line that are inclined with respect to the first ridge line in the side view, the first ridge line is parallel to the arrangement direction of the plurality of MR elements, the second ridge line and the third ridge line are non-parallel to each other.


Claim 7 - The magnetic sensor according to claim 1,

wherein each of the soft magnetic body shields includes a first ridge line, and a second ridge line and a third ridge line that are inclined with respect to the first ridge line in the side view, the first ridge line is parallel to the arrangement direction of the plurality of MR elements, and the second ridge line and the third ridge line are nonparallel to each other.




Instant Application 
Patent No.: US 11,209,503
Claim 31 - A magnetic sensor, comprising:

a plurality of magnetoresistive effect elements (MR elements), which can detect an external magnetic field, and
 
Claim 1 - A magnetic sensor, comprising:

a plurality of magnetoresistive effect elements (MR elements), which can detect an external magnetic field, and 

a plurality of soft magnetic body shields, wherein


plurality of soft magnetic body shields, wherein

the plurality of MR elements are laminated on and/or under the plurality of soft magnetic body shields in a side view, respectively,


the plurality of MR elements and the plurality of soft magnetic body shields configure a lamination film structure,
the soft magnetic body shields are positioned above and/or below the plurality of MR elements in a side view, respectively,


the size of each of the MR element is physically included within a perimeter of each of the soft magnetic body shields in a plan view, and


the size of each of the MR elements is physically included within a perimeter of each of the soft magnetic body shields in a plan view, and

the plurality of the MR elements is two-dimensionally arranged in an array.


the plurality of the MR elements is two-dimensionally arranged in an array.




the soft magnetic body shield includes a columnar portion that comprises a first surface and a second surface, 

wherein the second surface faces the first surface, and a convexity, which protrudes from the first surface of the columnar portion.


Claim 8 - The magnetic sensor according to claim 1,

wherein each of the soft magnetic body shields includes a columnar portion that comprises a first surface and a second surface, 
wherein the second surface faces the first surface, and a convexity, which protrudes from the first surface of the columnar portion and is positioned to allow the second surface to face the MR element.




Instant Application 
Patent No.: US 11,209,503
Claim 32 - A magnetic sensor, comprising:

a plurality of magnetoresistive effect elements (MR elements), which can detect an external magnetic field, and
 
Claim 1 - A magnetic sensor, comprising:

a plurality of magnetoresistive effect elements (MR elements), which can detect an external magnetic field, and 

a plurality of soft magnetic body shields, wherein


plurality of soft magnetic body shields, wherein

the plurality of MR elements are laminated on and/or under the plurality of soft magnetic body shields in a side view, respectively,


the plurality of MR elements and the plurality of soft magnetic body shields configure a lamination film structure,
the soft magnetic body shields are positioned above and/or below the plurality of MR elements in a side view, respectively,


the size of each of the MR element is physically included within a perimeter of each of the soft magnetic body shields in a plan view, and


the size of each of the MR elements is physically included within a perimeter of each of the soft magnetic body shields in a plan view, and

the plurality of the MR elements is two-dimensionally arranged in an array.


the plurality of the MR elements is two-dimensionally arranged in an array.




the soft magnetic body shield includes a columnar portion that comprises a first surface and a second surface, 

wherein the second surface faces the first surface, and a concave portion, which is formed on the first surface of the columnar portion.


Claim 9 - The magnetic sensor according to claim 1,

wherein each of the soft magnetic body shields includes a columnar portion that comprises a first surface and a second surface,
wherein the second surface faces the first surface, and a concave portion, which is formed on the first surface of the columnar portion and is positioned to allow the second surface to face the MR element.




Examiner’s Note
27.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

28. 	Claims 1-13 were cancelled via a preliminary amendment on 11/29/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


29.	Claim(s) 14, 15, 18, 21-25, 31 and 32 are/is rejected under 35 U.S.C. 103 as being unpatentable over ABE (Pub. No.: US 2017/0343584 hereinafter mentioned as “Abe”, which was submitted via IDS) in view of Kato (Pub. No.: US 2005/0116255 hereinafter mentioned as “Kato”, which was submitted via IDS).

As per claim 14, Abe discloses: 
A magnetic sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
a plurality of magnetoresistive effect elements MR elements (Figs. 3-5, see GMR sensor elements P1-P3. Also see [0040]-[0041]), which can detect an external magnetic field (see [0040] and [0044]), and
a plurality of magnetic body shields (Figs. 3-5, see magnetic shields MH1-MH3. Also see [0040]-[0041]), wherein
the plurality of MR elements are laminated on and/or under the plurality of magnetic body shields in a side view, respectively (Figs. 3-5, the GMR sensor elements P1-P3, each formed by two-metal-films with a non-magnetic film laminated/bonded into GMR structures, on and/or under the magnetic shields MH1-MH3 and magnetic shields ML1-ML3. Also see [0040]-[0041]),
the size of the MR element (Figs. 3-5, see any of the GMR sensor elements P1-P3. Also see [0040]-[0041]) is physically included within a perimeter of the soft magnetic body shield in a plan view (Figs. 3-4, see magnetic shields MH1-MH3. Also see [0040]-[0041]), and
the plurality of the MR elements is two-dimensionally arranged in an array (Figs. 3-5, see GMR sensor elements P1-P3. Also see [0040]-[0041]).
Abe teaches the magnetic body shields but does not explicitly disclose that they are made soft-magnetic. 
However, Kato further discloses: 
a plurality of soft magnetic body shields (Fig. 1A, see any of the soft magnetic body shield layers 33 and/or 34 including a columnar/thickness-portion between their respective upper-surface and a lower-surface. Also see [0064] and [0058]), wherein
the MR element is a laminated on and/or under the plurality of magnetic body shields in a side view, respectively (Fig. 1A, see MRAM elements 30 having built-in TMR elements formed by two-metal-films with a non-magnetic film laminated/bonded to form a magnetoresistance effect element. Also see [0063] and [0009]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the magnetic body shields of Abe being soft-magnetic, as it is disclosed by Kato, with the motivation and expected benefit related to improving the sensor by lowering the saturation magnetization in the magnetic shield layer (Kato, Paragraph [0058]), and also by enabling to more effectively suppress the magnetic saturation (Kato, Paragraph [0057]).
Furthermore, Abe states that “The present invention is not limited to the embodiment described above. The present invention includes various variations” (Abe, Paragraph [0072]).

As per claim 15, the combination of Abe and Kato discloses magnetic sensor of claim 14 as described above.
Abe further discloses: 
wherein all intervals between adjacent MR elements are the same (Figs. 3-5, see GMR sensor elements P1-P3. Also see [0040]-[0041]).

As per claim 18, the combination of Abe and Kato discloses magnetic sensor of claim 14 as described above.
Kato, with the obvious motivation set forth above in claim-14, further discloses the soft magnetic body shield is columnar (Fig. 1A, see any of the soft magnetic body shield layers 33 and/or 34 including a columnar/thickness-portion between their respective upper-surface and a lower-surface. Also see [0064] and [0058]).

As per claim 21, the combination of Abe and Kato discloses the magnetic sensor of claim 14 as described above.
Kato, with the obvious motivation set forth above in claim-14, further discloses:
wherein the soft magnetic body shield includes a columnar portion that comprises a first surface and a second surface (Fig. 1A, see any of the soft magnetic body shield layers 33 and/or 34 including a columnar/thickness-portion between their respective upper-surface and a lower-surface. Also see [0064] and [0058]), 
wherein the second surface faces the first surface, and a convexity, which protrudes from the first surface of the columnar portion and is positioned to allow the second surface to face (See [0057]) the MR element (Fig. 1A, see MRAM elements 30 having built-in TMR elements. Also see [0063]). 

As per claim 22,  the combination of Abe and Kato discloses the magnetic sensor of claim 14 as described above.
Kato, with the obvious motivation set forth above in claim-14, further discloses:
wherein the soft magnetic body shield includes a columnar portion that comprises a first surface and a second surface (Fig. 1A, see any of the soft magnetic body shield layers 33 and/or 34 including a columnar/thickness-portion between their respective upper-surface and a lower-surface. Also see [0064] and [0058]), 
wherein the second surface faces the first surface, and a convexity, which protrudes (See [0057]) from the first surface of the columnar portion (Fig. 1A, see any of the soft magnetic body shield layers 33 and/or 34 including a columnar/thickness-portion between their respective upper-surface and a lower-surface. Also see [0064] and [0058]).

As per claim 23,  the combination of Abe and Kato discloses the magnetic sensor of claim 14 as described above.
Kato, with the obvious motivation set forth above in claim-14, further discloses:
wherein the soft magnetic body shield includes a columnar portion that comprises a first surface and a second surface (Fig. 1A, see any of the soft magnetic body shield layers 33 and/or 34 including a columnar/thickness-portion between their respective upper-surface and a lower-surface. Also see [0064] and [0058]), 
wherein the second surface faces the first surface, and a concave portion, which is formed on the first surface of the columnar portion and is positioned to allow the second surface to face (See [0057]) the MR element (Fig. 1A, see MRAM elements 30 having built-in TMR elements. Also see [0063]). 

As per claim 24,  the combination of Abe and Kato discloses the magnetic sensor of claim 14 as described above.
Kato, with the obvious motivation set forth above in claim-14, further discloses:
wherein the soft magnetic body shield includes a columnar portion that comprises a first surface and a second surface (Fig. 1A, see any of the soft magnetic body shield layers 33 and/or 34 including a columnar/thickness-portion between their respective upper-surface and a lower-surface. Also see [0064] and [0058]), 
wherein the second surface faces the first surface, and a concave portion, which is formed (See [0057]) on the first surface of the columnar portion (Fig. 1A, see any of the soft magnetic body shield layers 33 and/or 34 including a columnar/thickness-portion between their respective upper-surface and a lower-surface. Also see [0064] and [0058]).

As per claim 25,  the combination of Abe and Kato discloses the magnetic sensor of claim 14 as described above.
Kato, with the obvious motivation set forth above in claim-14, further discloses:
wherein the soft magnetic body shield (Fig. 1A, see any of the soft magnetic body shield layers 33 and/or 34 including a columnar/thickness-portion between their respective upper-surface and a lower-surface. Also see [0064] and [0058]) comprises a through-hole that penetrates through (See [0057]) the soft magnetic body shield in a thickness direction (Fig. 1A, see any of the soft magnetic body shield layers 33 and/or 34 including a columnar/thickness-portion between their respective upper-surface and a lower-surface. Also see [0064] and [0058]).

As per claim 31, Abe discloses: 
A magnetic sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
a plurality of magnetoresistive effect elements MR elements (Figs. 3-5, see GMR sensor elements P1-P3. Also see [0040]-[0041]), which can detect an external magnetic field (see [0040] and [0044]), and
a plurality of magnetic body shields (Figs. 3-5, see magnetic shields MH1-MH3. Also see [0040]-[0041]), wherein
the plurality of MR elements are laminated on and/or under the plurality of magnetic body shields in a side view, respectively (Figs. 3-5, the GMR sensor elements P1-P3, each formed by two-metal-films with a non-magnetic film laminated/bonded into GMR structures, on and/or under the magnetic shields MH1-MH3 and magnetic shields ML1-ML3. Also see [0040]-[0041]),
the size of the MR element (Figs. 3-5, see any of the GMR sensor elements P1-P3. Also see [0040]-[0041]) is physically included within a perimeter of the soft magnetic body shield in a plan view (Figs. 3-4, see magnetic shields MH1-MH3. Also see [0040]-[0041]), and
the plurality of the MR elements is two-dimensionally arranged in an array (Figs. 3-5, see GMR sensor elements P1-P3. Also see [0040]-[0041]).
Abe teaches the magnetic body shields with a columnar portion but does not explicitly disclose that they are made soft-magnetic, and that a convexity, which protrudes from said first surface of said columnar portion.
However, Kato further discloses: 
a plurality of soft magnetic body shields (Fig. 1A, see any of the soft magnetic body shield layers 33 and/or 34 including a columnar/thickness-portion between their respective upper-surface and a lower-surface. Also see [0064] and [0058]), wherein
the MR element is a laminated on and/or under the plurality of magnetic body shields in a side view, respectively (Fig. 1A, see MRAM elements 30 having built-in TMR elements formed by two-metal-films with a non-magnetic film laminated/bonded to form a magnetoresistance effect element. Also see [0063] and [0009]),
the soft magnetic body shield includes a columnar portion that comprises a first surface and a second surface (Fig. 1A, see any of the soft magnetic body shield layers 33 and/or 34 including a columnar/thickness-portion between their respective upper-surface and a lower-surface. Also see [0064] and [0058]), 
wherein the second surface faces the first surface, and a convexity, which protrudes (See [0057]) from the first surface of the columnar portion (Fig. 1A, see any of the soft magnetic body shield layers 33 and/or 34 including a columnar/thickness-portion between their respective upper-surface and a lower-surface. Also see [0064] and [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the magnetic body shields of Abe being soft-magnetic with convexity, which protrudes from said first surface of said columnar portion, as it is disclosed by Kato, with the motivation and expected benefit related to improving the sensor by lowering the saturation magnetization in the magnetic shield layer (Kato, Paragraph [0058]), and also by enabling to more effectively suppress the magnetic saturation (Kato, Paragraph [0057]).
Furthermore, Abe states that “The present invention is not limited to the embodiment described above. The present invention includes various variations” (Abe, Paragraph [0072]).

As per claim 32, Abe discloses: 
A magnetic sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
a plurality of magnetoresistive effect elements MR elements (Figs. 3-5, see GMR sensor elements P1-P3. Also see [0040]-[0041]), which can detect an external magnetic field (see [0040] and [0044]), and
a plurality of magnetic body shields (Figs. 3-5, see magnetic shields MH1-MH3. Also see [0040]-[0041]), wherein
the plurality of MR elements are laminated on and/or under the plurality of magnetic body shields in a side view, respectively (Figs. 3-5, the GMR sensor elements P1-P3, each formed by two-metal-films with a non-magnetic film laminated/bonded into GMR structures, on and/or under the magnetic shields MH1-MH3 and magnetic shields ML1-ML3. Also see [0040]-[0041]),
the size of the MR element (Figs. 3-5, see any of the GMR sensor elements P1-P3. Also see [0040]-[0041]) is physically included within a perimeter of the soft magnetic body shield in a plan view (Figs. 3-4, see magnetic shields MH1-MH3. Also see [0040]-[0041]), and
the plurality of the MR elements is two-dimensionally arranged in an array (Figs. 3-5, see GMR sensor elements P1-P3. Also see [0040]-[0041]).
Abe teaches the magnetic body shields with a columnar portion but does not explicitly disclose that they are made soft-magnetic, and that a concave portion, which is formed on said first surface of said columnar portion.
However, Kato further discloses: 
a plurality of soft magnetic body shields (Fig. 1A, see any of the soft magnetic body shield layers 33 and/or 34 including a columnar/thickness-portion between their respective upper-surface and a lower-surface. Also see [0064] and [0058]), wherein
the MR element is a laminated on and/or under the plurality of magnetic body shields in a side view, respectively (Fig. 1A, see MRAM elements 30 having built-in TMR elements formed by two-metal-films with a non-magnetic film laminated/bonded to form a magnetoresistance effect element. Also see [0063] and [0009]),
the soft magnetic body shield includes a columnar portion that comprises a first surface and a second surface (Fig. 1A, see any of the soft magnetic body shield layers 33 and/or 34 including a columnar/thickness-portion between their respective upper-surface and a lower-surface. Also see [0064] and [0058]), 
wherein the second surface faces the first surface, and a concave portion, which is formed (See [0057]) on the first surface of the columnar portion (Fig. 1A, see any of the soft magnetic body shield layers 33 and/or 34 including a columnar/thickness-portion between their respective upper-surface and a lower-surface. Also see [0064] and [0058]). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the magnetic body shields of Abe being soft-magnetic with concave portion, which is formed on said first surface of said columnar portion, as it is disclosed by Kato, with the motivation and expected benefit related to improving the sensor by lowering the saturation magnetization in the magnetic shield layer (Kato, Paragraph [0058]), and also by enabling to more effectively suppress the magnetic saturation (Kato, Paragraph [0057]).
Furthermore, Abe states that “The present invention is not limited to the embodiment described above. The present invention includes various variations” (Abe, Paragraph [0072]).

30.	Claim(s) 16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Kato, and further in view of Ide (Pub. No.: US 2010/0270866 hereinafter mentioned as “Ide”, which was submitted via IDS).

As per claim 16, the combination of Abe and Kato discloses magnetic sensor of claim 14 as described above except that does not explicitly disclose:
a shape of said soft magnetic body shield in the plan view is nearly circular.
However, Ide further discloses:
wherein a shape of the soft magnetic body shield in the plan view is nearly circular (Fig. 9A and/or 16, shields 41 and/or 42. Also see [0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the soft magnetic body shield of Abe in view of Kato being nearly circular, as it is disclosed by Ide, with the motivation and expected benefit related to improving the shields by increasing the magnetic permeability and improve the shield effect because the volume of the magnetic domain generated within the shield film can be reduced, and the magnetic domain displacement caused by the fluctuation in the external magnetic field can be smoother (Ide, Paragraph [0088]), and further improving the accuracy of the sensor description and its manufacturing by providing multi-view drawings and also by “Changing the position of the object”  that will minimize the distortion of some surfaces (see http://www.mhhe.com/engcs/drawgr/bertolinetgc/etext/chapt08.pdf), and further improving the sensor layers manufacturing process (Araki, Column 2, Lines 66-67).

31.	Claim(s) 17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Kato, and further in view of Wu (Pub. No.: US 2009/0279213 hereinafter mentioned as “Wu”, which was submitted via IDS).

As per claim 17, the combination of Abe and Kato discloses magnetic sensor of claim 14 as described above except that does not explicitly disclose:
a shape of said soft magnetic body shield in the plan view is an N-sided polygon (N is 6 or greater even number).
However, Wu further discloses:
a shape of the soft magnetic body shield (Fig. 1, see S1 and/or S2. Also see [0020], [0024], [0036] and Claim-15) in a plan view is an N-sided polygon (N is 6 or greater even number) (see [0042] and Claim-22. The hexagon is a polygon of 6 sides).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the soft magnetic body shield of Abe in view of Kato being an N-sided polygon, as it is disclosed by Wu, with the motivation and expected benefit related to improving the shields by keeping it to a minimum thickness (Wu, Paragraph [0040]), thus improving protrusion issues (Ide, Paragraph [0028]), further improving the accuracy of the sensor description and its manufacturing by providing multi-view drawings and also by “Changing the position of the object”  that will minimize the distortion of some surfaces (see http://www.mhhe.com/engcs/drawgr/bertolinetgc/etext/chapt08.pdf), and further improving the sensor layers manufacturing process (Araki, Column 2, Lines 66-67).

32.	Claim(s) 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Kato, and further in view of Komura (Pub. No.: US 2009/0201600 hereinafter mentioned as “Komura”, which was submitted via IDS).

As per claim 19, the combination of Abe and Kato discloses magnetic sensor of claim 14 as described above except that does not explicitly disclose:
Abe in view of Kato discloses the shape of the soft magnetic body shield as described above but does not explicitly disclose that it is conical.
However, Komura further discloses:
the shield (Fig. 16, see soft upper shield layer 300. Also see [0099]) is conical (See [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the soft magnetic body shield of Abe in view of Araki being conical, as it is disclosed by Komura, with the motivation and expected benefit related to improving the sensor by making the apparatus smaller and making the design thereof easier (Komura, Paragraph [0008]).

Allowable Subject Matter
33.	Claims 20 and 26-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; if further rewritten in independent form including all of the limitations of the base claim and any intervening claims; and if further rewritten or amended to overcome the “Double Patenting" Rejection above.

34.	The following is an examiner's statement of reasons why the dependent claims above would be allowable:
 
35. 	Regarding claim 20, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the soft magnetic body shield includes a first ridge line, and a second ridge line and a third ridge line that are inclined with respect to the first ridge line in the side view, the first ridge line is parallel to the arrangement direction of the MR elements, and the second ridge line and the third ridge line are non-parallel to each other. 
		
36. 	Regarding claim 26, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein a diameter φs of the soft magnetic body shield and a diameter φm of the MR element fulfill a relationship in the following formula (1): φs ≥ 1.3 φm ... (1). 
	
37. 	Regarding claim 27, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein thickness h of the soft magnetic body shield and a diameter φm of the MR element fulfill a relationship in the following formula (2): h > 0.3 φm ... (2). 
	
38. 	Regarding claim 28, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein a harmonic component V3rd, which is output in the case of applying the external magnetic field with a magnetic field intensity that exceeds 70 mT to the MR element, and the harmonic component V3ro, which is output in the case of applying the external magnetic field with 70 mT or less of a magnetic field intensity to the MR element, are the same. 

39. 	Regarding claim 29, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein a diameter φs of each of the soft magnetic body shields is 2.00 to 2.75 times a diameter φm of the corresponding MR element. 
	
40. 	Regarding claim 30, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
wherein the soft magnetic body shield includes a first ridge line, and a second ridge line and a third ridge line that are inclined with respect to the first ridge line in the side view, the first ridge line is parallel to the arrangement direction of the MR elements, and the second ridge line and the third ridge line are non-parallel to each other. 
		
41.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Araki (Patent No.: US 5,923,504, which was submitted via IDS) teaches that “The magnetic multilayer film 1 may be repetitively laminated to form a magnetoresistance effect element” (Column-15, Lines 62-64).

42.	The prior art of record, alone or in combination, does not discloses or suggest the above underlined limitations. 
Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867